[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 295 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 296 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 297 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 298 
This action was brought to recover damages for the death of Joseph Olive caused by the explosion of a steam boiler owned by the defendant at Gouverneur in this State. The material facts are as follows: The defendant bought two boilers of the Watertown Steam Engine Company in September or October, 1883. They were placed side by side to furnish power for the same machinery and were used until May 3, 1884, when the southerly boiler exploded. The vendor guaranteed that the boilers should be good, constructed in firstclass manner, and of good material. Shortly before the explosion, the defendant discovered that there were defects in the boilers and notified the vendor thereof and requested it to repair them. In compliance with this request, and to fulfill its contract and guaranty with the defendant, the vendor sent from Watertown one Heslop, the foreman of its boiler-shop, and one Dashno, a boiler maker, to make the necessary repairs upon the boilers. They examined them and found that they leaked steam and needed calking and some new rivets and bolts. Heslop told Dashno what to do and that he should have the boilers fired up and steam on and examine them thoroughly and not leave them until every thing was perfect and right. He then returned to Watertown and had some bolts made and sent Olive, a boiler-maker, who had been in the employ of the vendor for many years, with the bolts to Gouverneur with instructions to aid Dashno in making the repairs, and told him "to help get the rivets driven and see that every thing was all right before he came home and left the boilers; to fire the boilers up and test them before he came home and see that every thing was all right." *Page 300 
Dashno and Olive went to work upon the boilers, and when they had substantially finished, one Newcomb, who was the defendant's engineer and who was also killed by the explosion, put fire under the boilers. It does not appear at whose request he did this. It must be presumed that he did it at the request of the boiler-maker, for the purpose of making the tests which they had been instructed to make. The only witness who lived to tell what took place immediately before the explosion detailed a conversation which occurred between Newcomb and Dashno, who was at the time upon the south boiler, as follows: "Dashno asked Newcomb how much steam was on the north boiler. Newcomb said `ninety-five pounds.' Dashno then said `how much on this (the south boiler)?' Newcomb said `twenty five pounds.' Dashno then said, `open the door in the further (north) boiler.' Newcomb said, `let the steam on it,' and he would risk it. Dashno then stepped up toward the smoke-stack. He hadn't hardly made his move when the explosion came. When Newcomb said let the steam on, Dashno made some objection. He did not want to, and Newcomb told him he would risk it, to let the steam on. The explosion then took place."
The plaintiff claims that Newcomb was both unskillful and careless and that the defendant is responsible for his acts. There was no proof whatever that the defendant had any notice that he was unskillful or that he was in fact unskillful. There is no proof whatever or just inference that he was then acting for the defendant. The vendor had undertaken on its own account to make these repairs, and then to test the boilers to see if the repairs were adequate; and it must be presumed, in the absence of proof on the part of the plaintiff who has the burden of establishing his case, that Newcomb either volunteered to aid the boiler-makers or was requested by them to aid in making the tests. In either event, he was not the servant of the defendant in what he did, and it did not become responsible for his acts.
But we should reach the same conclusion on this branch of the case, if we assumed that Newcomb was the servant of the *Page 301 
defendant in what he did, as there is no sufficient evidence and no just inference of any carelessness on his part. The proof does not show with any certainty what caused the explosion. No experts were called upon the subject. It was probably caused by letting steam or cold water into the boiler. But even if it was thus caused, it does not follow that Newcomb was careless. It does not appear that there was any thing to indicate danger to him in what he did. The water gauges indicated a sufficiency of water in the boilers, and there is no proof that they were out of order or that he ought to have known that they were out of order. For aught that appears, he believed and had the right to believe that his acts were perfectly proper and safe. It is not sufficient now, after the accident, to show that they were in fact improper and caused the explosion. But the plaintiff should have shown that he knew, had reason to know, or ought to have known, that they were improper and dangerous. This was not shown, and carelessness which put human life in peril should not be presumed, or found upon a mere scintilla of evidence.
But the plaintiff also claims that the boiler which exploded was in an improper and unsafe condition, and that on account thereof the defendant is liable for the accident. It did not owe the same duty to Olive which would have been due to an employe into whose hands the boiler was placed for use. To such an employe it would have owed the duty of reasonable care and diligence to see to it that the boiler was in a safe and proper condition for use. Olive was there to repair this boiler, and if the accident occurred from any of the defects which the vendor, his employer, was bound to repair, no responsibility was thereby cast upon the defendant. Olive assumed all the risks incident to such defects. If there had been any concealed, dangerous defects known to the defendant, it would have been bound to notify the boiler-makers of them. But it did not guarantee that the boiler was safe. It does not appear that any one had knowledge of any concealed defects in the boiler making it dangerous. It was new — had been used but a few months and had been cleaned every two weeks. There is no evidence *Page 302 
that it ought to have been examined or cleaned more frequently. There is no evidence of any carelessness on the part of the defendant in reference to the condition of the boiler, or that it was unsafe when placed in the hands of the boiler-makers for repairs. The accident might have been due entirely to the act of Newcomb, and it certainly was not shown that it was due to any defect in the boiler. The jury might have guessed that there was a defect, but there was not sufficient evidence of it to form the basis of a verdict.
We are, therefore, of opinion that the nonsuit was proper, and that the judgment should be affirmed, with costs.
All concur.
Judgment affirmed, with costs.